Case 4:18-cv-00442-ALM-CMC Document 85-11 Filed 01/13/20 Page 1 of 8 PageID #: 2474




                      EXHIBIT 10
Case 4:18-cv-00442-ALM-CMC Document 85-11 Filed 01/13/20 Page 2 of 8 PageID #: 2475




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    ED BUTOWSKY,                                      §
                                                      §
                                                      §
            Plaintiff,                                §
                                                      §
    V.                                                §          CIVIL ACTION NO.
                                                      §
    DAVID FOLKENFLIK; NPR, INC.;                      §          4:18-CV-00442-ALM
    NPR.ORG; EDITH CHAPIN; LESLIE                     §
    COOK; and PALLAVI GOGOI,                          §
                                                      §
                                                      §
            Defendants.                               §
                                                      §

           DEFENDANTS’ SECOND SET OF INTERROGATORIES TO PLAINTIFF

   TO:    Ed Butowsky, by and through his attorneys of record, Ty Odell Clevenger, P.O. Box 20753,
          Brooklyn, NY 11202-0753, and Steven S. Biss, 300 West Main Street, Suite 102,
          Charlottesville, VA 22903.

          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendants David

   Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook, and Pallavi Gogoi (collectively

   “Defendants”) hereby request that Plaintiff Ed Butowsky (“Butowsky” or “Plaintiff”) respond to

   the following interrogatory in accordance with the instructions and definitions below.

                                                  I.
                                            INSTRUCTIONS

          1.      Plaintiff is required to respond in writing to each of the following interrogatories

   and to serve the response to counsel for Defendants, Haynes and Boone, LLP, 600 Congress

   Avenue, Suite 1300, Austin, Texas 78701, or at such other place as may be agreed by the parties,

   within thirty (30) days after service of these interrogatories.

          2.      Each interrogatory must operate and be responded to independently and, unless

   otherwise indicated, no interrogatory limits the scope of any other interrogatory.


   DEFENDANTS’ SECOND SET OF INTERROGATORIES TO PLAINTIFF                                     PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 85-11 Filed 01/13/20 Page 3 of 8 PageID #: 2476




          3.      Where knowledge or information in your possession is requested, the request

   extends to knowledge or information in the possession of your predecessors or successors, as well

   as to information in the possession of your officers, directors, agents, employees, servants,

   representatives, and, unless privileged, attorneys. Whenever an answer to these interrogatories

   contains information that is not based upon your personal knowledge, state the source and nature

   of such information.

          4.      If, in answering any interrogatory, you seek to invoke the procedures of Rule 33(d)

   of the Federal Rules of Civil Procedure, state fully all facts which support your contention that the

   burden of ascertaining the answer to the interrogatory is substantially the same for Defendants as

   it is for you, and specify those business records from which you contend Defendants may ascertain

   or derive the answer.

          5.      If you contend that any interrogatory is objectionable in whole or in part, state with

   particularity each objection, the basis for it, and the categories of information to which the

   objection applies, and respond to the interrogatory insofar as it is not deemed objectionable.

          6.      If you object to any interrogatory or fail to answer any interrogatory on the ground

   that either the attorney-client privilege or the work-product doctrine, or both, or any other claim

   of privilege applies, then, as to any such information and documents allegedly subject to such

   asserted privilege, you are requested to supply the following information: (i) the nature of the

   information or documents (e.g., letter or memorandum); (ii) state the date of the information or

   document; (iii) identify the person(s) who sent and received the information or document and/or

   any copy thereof; (iv) without revealing the privileged information, identify the subject matter of

   the information or document; and (v) state the specific privilege(s) you assert regarding the

   information or document.




   DEFENDANTS’ SECOND SET OF INTERROGATORIES TO PLAINTIFF                                       PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 85-11 Filed 01/13/20 Page 4 of 8 PageID #: 2477




          7.      If in answering any of these interrogatories you encounter any ambiguity in

   construing the interrogatory or any definition or instruction relevant to the interrogatory, set forth

   the matter deemed ambiguous and the construction selected or used in answering the interrogatory.

          8.      When requested to “identify,” you should:

                      a. When identifying a natural person, provide the full name, present or last

                          known address, telephone number, employer, and title.

                      b. When identifying a document, provide the Bates number if already

                          produced or state its title, author, date, current location, and custodian.

                      c. When identifying a thing, provide the Bates number if already produced or

                          describe the thing and state its current location and custodian.

          9.      These interrogatories are continuing in nature, and you are to supplement your

   answers in a timely manner in accordance with the requirements of Rule 26(e) of the Federal Rules

   of Civil Procedure.

          10.     Unless otherwise specified, the time period for these interrogatories is from July

   10, 2016 until the present time.

                                                  II.
                                             DEFINITIONS

          For purposes of these interrogatories, the terms listed below are defined as follows:

          1.      Plaintiff, You, or Butowsky refers to Edward Wayne Butowsky, and each of his

   agents, representatives, and attorneys and any other individual or entity presently or formerly

   acting on his behalf or at his request.

          2.      Defendants refers to Defendants David Folkenflik, National Public Radio, Inc.,

   Edith Chapin, Leslie Cook, and Pallavi Gogoi and any of their officers, employees, agents,




   DEFENDANTS’ SECOND SET OF INTERROGATORIES TO PLAINTIFF                                        PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 85-11 Filed 01/13/20 Page 5 of 8 PageID #: 2478




   representatives, attorneys or any other individual or entity presently or formerly acting on their

   behalf.

             3.       The term document(s) shall mean and include all written, typed, printed, recorded,

   taped, or pictorial matter of any kind or nature whatsoever, however produced or reproduced, in

   whatever form maintained, including electronically stored information such as metadata, and all

   identical and non-identical (for whatever reason) copies and prior drafts thereof, in the possession,

   custody or control of Plaintiff, and includes, but is not limited to, correspondence, transcriptions,

   tapes, notes from telephone conversations, agreements, contracts, records, tape recordings

   (whether or not transcribed), reports, memoranda, studies, summaries, minutes, notes, agenda,

   bulletins, calendars, diaries, logs, announcements, instructions, charts, manuals, brochures,

   schedules, email, blogs, internet postings, text messages, instant messages, computer data (whether

   on cards, compact disk, DVD, ISP server, or otherwise), telegrams, teletype, photographic matter,

   financial statements, accounting records, commission worksheets, and any other such documents

   and tangible things, whether in hard, digital or electronic version. The term “document” also

   includes copies of documents upon which notations or writings appear that are not present on the

   originals or other copies of such documents. In all cases where original and/or non-identical copies

   are not available, “document(s)” also means identical copies of original documents and copies of

   non-identical copies. A document is deemed to be in Plaintiff’s custody if Plaintiff has possession

   of the document or has the right to secure such document from another person having possession

   thereof.       All information available in electronic or magnetic medium should be provided

   electronically on an external hard drive in their native format.

             4.       The term electronically stored information, when used in these interrogatories,

   refers to information stored on a computer, CD, DVD, disk, hard drive, or other magnetic or




   DEFENDANTS’ SECOND SET OF INTERROGATORIES TO PLAINTIFF                                       PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 85-11 Filed 01/13/20 Page 6 of 8 PageID #: 2479




   electronic device, including, without limitation, voicemail messages and files; email messages and

   files; deleted files, programs, or e-mails; data files; program files; backup and archival tapes;

   temporary files; system history files; website information stored in textual, graphical or audio

   format; website log files; cache files; text messages, instant messages, cookies; writings; drawings;

   graphs; charts; photographs; sound recordings; images; video recordings; and other data or data

   compilations stored in any medium from which information can be obtained or translated, if

   necessary, by Plaintiff into reasonably usable form.

          5.      The term communication, when used in these interrogatories, refers to any oral or

   written transmission, exchange of information, utterance, notation or statement, by or through any

   medium, including, but not limited to telephone, telegraph, mail, email, text message, instant

   messaging, telecopy, and personal conversation(s).

          6.      The conjunction or as used in these interrogatories should not be read to limit part

   of the interrogatory but, whenever applicable, it should have the same meaning as the word “and.”

   For example, an interrogatory stating “support or refer” should be read as “support and refer,” if

   an answer that does both can be made.

          7.      The word and means and/or.

          8.      The term Person means any natural person, corporation, firm, association,

   partnership, joint venture, proprietorship, governmental body, or any other organization, business,

   or legal entity, and all predecessors or successors in interest.

          9.      The terms referring to, concerning, relating to, or pertaining to any given subject

   when used to specify a document, communication, or statement, shall mean or refer to any

   document, communication, or statement that constitutes, contains, embodies, reflects, identifies,




   DEFENDANTS’ SECOND SET OF INTERROGATORIES TO PLAINTIFF                                       PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 85-11 Filed 01/13/20 Page 7 of 8 PageID #: 2480




   states, refers to, deals with, discusses, mentions, supports, refutes, controverts, depicts, and or is

   in any manner whatsoever pertinent to that subject.

                                        INTERROGATORIES

   INTERROGATORY NO. 14:

   Identify all special damages, including any realized or liquidated direct pecuniary loss, that you

   incurred as a result of the Defendants’ alleged business disparagement.


   Dated: October 18, 2019


                                                     Respectfully submitted,

                                                     By: /s/ Laura Lee Prather
                                                     Laura Lee Prather
                                                     State Bar No. 16234200
                                                     laura.prather@haynesboone.com
                                                     Wesley D. Lewis
                                                     State Bar No. 24106204
                                                     wesley.lewis@haynesboone.com
                                                     HAYNES AND BOONE, LLP
                                                     600 Congress Avenue, Suite 1300
                                                     Austin, Texas 78701
                                                     Telephone:     (512) 867-8400
                                                     Telecopier: (512) 867-8470


                                                     Thomas J. Williams
                                                     State Bar No. 21578500
                                                     thomas.williams@haynesboone.com
                                                     HAYNES AND BOONE, LLP
                                                     301 Commerce Street, Suite 2600
                                                     Fort Worth, Texas 76102
                                                     Telephone:     (817) 347-6600
                                                     Telecopier: (817) 347-6650
                                                     Attorneys for Defendants




   DEFENDANTS’ SECOND SET OF INTERROGATORIES TO PLAINTIFF                                        PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 85-11 Filed 01/13/20 Page 8 of 8 PageID #: 2481




                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 18, 2019, I electronically transmitted the foregoing to

   counsel of record via email.


                                                      /s/ Laura Lee Prather




   DEFENDANTS’ SECOND SET OF INTERROGATORIES TO PLAINTIFF                                 PAGE 7
